                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                    WESTERN DIVISION
                                    No. 5:17-CV-279-BO

K-FLEX USA, L.L.C.,                           )
                                              )
         Plaintiff,                           )
                                              )
V.                                            )                       ORDER
                                              )
ARMACELL, LLC,                                )
                                              )
         Defendant.                           )


         This cause comes before the court on defendant's motion for an award of attorneys' fees.

[DE 42]. The matter has been fully briefed and is ripe for disposition. For the following reasons,

defendant's motion [DE 42] is DENIED.

                                         BACKGROUND

         The parties are manufacturers of foam pipe insulation. At the time this action was filed,

plaintiff exclusively manufactured elastomeric foam, which is derived from rubber. 1 Defendant

manufactures both elastomeric foam and polyethylene foam. Plaintiff worked with a particular

distributor-Sunbelt, Inc.-for several years. But in early 2017, Sunbelt began working with

defendant, and almost immediately thereafter terminated its relationship with plaintiff. On the

basis of the sudden termination and other perceived irregularities, plaintiff alleged that the

termination was due to defendant's coercion. That allegation formed the basis of plaintiffs

complaint. Plaintiff brought suit for violations of the Sherman Antitrust Act, Clayton Antitrust

Act, and, most relevant to the instant motion, North Carolina's Unfair and Deceptive Trade

Practices Act (UDTPA). [DE 1].



1
    Plaintiff has since begun manufacturing polyethylene foam, too.
       In August 2017, defendant moved to dismiss plaintiffs complaint. [DE 11]. A hearing was

held before the undersigned on October 5, 2017 in Raleigh, North Carolina. [DE 22]. After the

hearing, the Court denied defendant's motion to dismiss. [DE 23]. Following the discovery period,

in September 2018, plaintiff moved to voluntarily dismiss its complaint without prejudice. [DE

32]. Defendant responded in opposition, arguing that the plaintiffs claims sliould be dismissed

with prejudice or, alternatively, that defendant should be awarded costs and attorneys' fees as part

of the dismissal without prejudice. [DE 36]. In December 2018, plaintiffs consented to a voluntary

dismissal of this action with prejudice. [DE 39, 40]. That same month, defendant moved for an

award of attorneys' fees. [DE 42].

                                          DISCUSSION

       Defendant moves for an award of attorneys' .fees under N.C. Gen. Stat. § 75-16.1, which

authorizes trial judges to award fees in UDTPA cases. More specifically, North Carolina law

provides that "[i]n any suit instituted by a person who alleges that the defendant violated G.S. 75-

1.1, the presiding judge may, in his discretion, allow a reasonable attorney fee to the duly licensed

attorney representing the prevailing party ... upon a finding by the presiding judge that ... (2)

The party instituting the suit knew, or should have known the action was frivolous and malicious."

N.C. Gen. Stat.§ 75-16.1. The Court must support an award of fees by making findings of fact·

that the claimant knew or should have known that the action was frivolous and malicious and that

the attorney fee award is reasonable, including findings regarding the time and labor expended,

the skill required to perform the services rendered, the customary fee for like work, and the

experience and ability of the attorneys. McKinnon v. CV Indus., Inc., 745 S.E.2d 343, 350-51

(N.C. Ct. App. 2013); Cotton v. Stanley, 380 S.E.2d 419, 421 (N.C. Ct. App. 1989). An award of




                                                 2
fees under§ 75-16.l is within the sound discretion of the trial judge. Birmingham v. H&H Home

Consultants and Designs, Inc., 65.8 S.E.2d 513, 518 (N.C. Ct. App. 2008).

        The Court, in its discretion, finds that no award of attorneys' fees is merited in this case.

Plaintiffs antitrust claims and UDTP A claim were sufficient to survive defendant's motion to

dismiss, which received a hearing before the undersigned. Following extensive discovery, plaintiff

attempted to voluntarily dismiss all of its claims without prejudice. Given the advanced stage of

the litigation and the costs incurred by defendant until that point, however, the Court determined

that if such a dismissal were to be permitted, it would have to be accompanied by taxable costs

and attorneys' fees as conditions of dismissal. Instead, plaintiff consented to a voluntary dismissal

with prejudice. Plaintiff argues that no award of attorneys fees is appropriate because the voluntary

dismissal did not make defendant a "prevailing party" under§ 75-16.1. But the Court needs not

consider whether the voluntary dismissal with prejudice makes defendant a "prevailing party"

because, even if the requirements of the statute are met, the Court finds that no award is justified

in this action.

        Defendant has not demonstrated that plaintiff knew or should have known that the action

was frivolous and malicious. Defendant argues that that plaintiffs suit was unsupported by the

evidence and filed and maintained without just cause. For support, defendant relies on

Laschkewitch v. Legal & General Am., Inc., No. 5:15-CV-251-D, 2017 WL 4976442, at *2

(E.D.N.C. Nov. 1, 2017), where the Court granted attorneys' fees to a prevailing party following

an award of summary judgment. In another case defendant relies upon, Castle McCulloch, Inc. v.

Freedman, 610 S.E.2d 416 (2005), fees were granted following a directed verdict at the close of

evidence at trial. In this case, however, plaintiff voluntarily dismissed its claims. The Court never

made findings of fact or reviewed any of the evidence generated in discovery. And w~~le the fact



                                                 3
that defendant's motion to dismiss was denied, following a hearing, does not conclusively resolve

the issue of whether plaintiff knew or should have known the action was frivolous, it does suggest

that the allegations were not wholly without legal support.

       Plaintiff, on the other hand, has supplied good-faith reasons for bringing this antitrust

action. Plaintiff filed suit following the termination, under circumstances that it deemed suspect,

of its fifteen-year business relationship with a third-party corporation. Plaintiff has also estimated

that at the time the action was filed, defendant controlled more than 90% of the United States

market for polyethylene insulation. Since the lawsuit began, plaintiff has taken other actions to

mitigate what it viewed as defendant's unfair competitio11 practices, including starting

manufacturing polyethylene insulation itself. Plaintiff also asserts that, during the course of

discovery, it became clear that the scope and costs 0f litigation were not in plaintiff's interest, and

in light of the mitigation and changed circumstances, "made a decision to focus on its business

instead of continued litigation." [DE 42-1]. Plaintiff submits that part of its rationale for ending

the suit was its concern with damaging industry relationships by taking depositions of ?ther parties

relevant to its antitrust claims. In support of its motion for fees, defendant argues simply that

plaintiff "began and continued this lawsuit to injure [defendant], not to protect competition," and

"consistently refused to produce evidence supporting its allegations." [DE 43, p. 12]. But given

the parties' dueling allegations, and given the fact that the case was voluntarily dismissed prior to

any presentation of evidence-with prejudice, to prevent future harm to defendant-to award

attorneys' fees would be inappropriate.
         '
       In consideration of the particular circumstances of the case, including the voluntary

dismissal which truncated the proceedings, and given defendant's failure' to demonstrate that the




                                                  4
                       \




action was frivolous and malicious, the Court in its discretion finds that no award of attorneys'

fees is merited. Defendant's motion must be denied.

                                        CONCLUSION

       For the above reasons, defendant's motion for an award of attorneys' fees [DE 42] is

DENIED.


SO ORDERED, this    !j_ day of March, 2019.
                                               '



                                            ~w.&~
                                            TRRENCEW:B0YLE
                                            CHIEF UNITED STATES DISTRI{;;Jl]I)(ffi




                                               5
